 

___.w~

. " "" UBI
Case 3:19-cr-00083-S Document6 Fl|ed 02/27/19 Pag o';`IS R&g?é%§;fr§grgop-IEXAS
` FYEW§Q_---

l `# b `~
IN THE UNITED STATES DISTRICT CO R'l` . FE& 2 j m
FOR THE NORTHERN DISTRICT OF TE |S ' l

 

 

 

 

 

DALLAS DIVISION ~"""""”""“w' CI'C()UKI`
By Dc§U'€Y _-~»~~
UNITED STATES ()F AMERICA FILED UN SEAL

V- / NO. 51 19 m <3%¢.5
CARoLYN RENA DAvls L 13 l ~
INFORMATI()N
The United States Attorney Charges:
Count One
Conspiracy to Commit Bribery Concerning Programs Receiving Federal Funds
[Violation of 18 U.S.C. § 371]

l. Carolyn Rena Davis Was elected to the Dallas City Council District 7 in
2007, and re-elected to the same position in 2009, 2011, and 2013. During her tenure on
the City Council, Davis also served as Chair of the Dallas Housing Committee. Davis
Was, as such, during all relevant times, an agent of the City of Dallas.

2. The City of Dallas Was a local government that received benefits in excess
of $1»0,000 in each of the consecutive fiscal one-year periods beginning October l, 2013,
and 0ctober l, 2014, under a federal program involving a grant, contract, subsidy, loan,
guarante`e, insurance, and other form of federal assistance.

3. Person A Was a developer of affordable housing Who relied on and
benefited from government programs including loans, tax-exempt bonds and housing
credits to finance his projects. k

Information - Page 1 of 8

 

Case 3:19-cr-00083-S Document 6 Filed 02/27/19 Page 2 of 8 Page|D 16

4. F rom in or around November 2013 to in or around June 2015, in the Dallas
Division of the Northern District of Texas, the defendant, Carolyn Rena Davis, Person
A, and others known and unknown, unlawfully, willfully, and knowingly did combine,
conspire, confederate and agree with each other for Davis to receive bribes from Person
A, a real estate developer, intending to be influenced and rewarded in connection with a
business, transaction, or series of transactions of the City of Dallas, involving anything of
value of $5,000 or more, specifically, Person A’s affordable housing proj ects, in Violation
of Title 18, United States Code, Section 666(a)(l)(B).

5. It was a part and object of the conspiracy that Davis corruptly solicited and
demanded, and agreed to accept and did accept things of value with the intent to be
influenced and rewarded in the performance of Davis’ official acts as a Dallas City
Council Member and as Chair of the Dallas City Housing Committee that would advance
the business interests of Person A in acquiring and developing affordable housing
projects in the City of Dallas.

6. It was further an object of the conspiracy for Person A to enrich himself by
corruptly offering, giving, and agreeing to give things of value to Davis for her
performance of official acts that would advance the business interests of Person A
concerning his affordable housing projects in the City of Dallas.

Manner and Means of the Conspiracy

7. In return for benefits totaling approximately $40,000.00, and the promise

Information - Page 2 of 8

 

Case 3:19-cr-00083-S Document 6 Filed 02/27/19 Page 3 of 8 Page|D 17

by Person A of future employment for Davis as a consultant, Davis, in her official
capacity, lobbied and voted for Person A’s project including the authorization of City of
Dallas funds and obligations in excess of $2.5 million for said project, all of which Dallas
concealed from the Dallas City Council, the Dallas Housing Committee, and the citizens
of the City of Dallas.

8. As a member of the City Council and as Chair of the Housing Committee,
Davis would and did use her official position to seek things of value for herself by
providing official assistance to Person A, who sought Texas Department of Housing and
Community Affairs (TDHCA) approval of Person A’s tax credit applications located in
the City of Dallas.

9. More specifically, in return for things of value, Davis would and did agree
to perform and did perform a pattern of official acts to promote and advance Person A’s
business interests which included:

a. supporting and voting for Person A’s project as the Chair of the City of

Dallas Housing Committee;

b. moving the City Council to vote for, and voting for, Person A’s project as a

City Council Member, including authorizing the Dallas Housing Finance

Corporation (DHFC) to provide a $2,520,000 development loan to Person A’s

proj ect;

c. seeking the support of other elected officials for Person A’s project; and

Information - Page 3 of 8

 

Case 3:19-cr-OOO83-S Document 6 Filed 02/27/19 Page 4 of 8 Page|D 18

d. agreeing to lobby for Person A’s project before the TDHCA.

10. At the direction of Davis, and in order to disguise the bribe payments,
Person A wrote checks payable to a not-for-profit company owned by Person B and to
Person B individually.

ll. At Davis’ direction, Person B deposited and or cashed the checks received
from Person A and then gave some or all of the proceeds to Davis in cash.

l2. Davis would and did conceal her expected and actual receipt of things of
value by not disclosing conflicts of interest, omitting sources of income on a City of
Dallas Financial Disclosure Report, and failing to recuse herself from votes wherein she
was conflicted

Overt Acts

l3. In furtherance of the conspiracy and to effect the objects thereof, Carolyn
Rena Davis and Person A, committed, and caused to be committed, the following overt
acts, among others, in the Dallas Division of the Northern District of Texas:

l4. Sometime on or before November l8, 2013, the exact date being unknown
to the United States Attomey, Davis and Person A agreed that Davis would promote
Person A’s affordable housing projects before the City Housing Committee and the City
Council in exchange for things of value.

15. On or about November 18, 2013, Person A gave Davis a check in the

amount of $2,500.00, payable to Person B, written on Person A’s Amegy Bank account

Information - Page 4 of 8

 

Case 3:19-cr-OOO83-S Document 6 Filed 02/27/19 Page 5 of 8 Page|D 19

xxxxxx8967.

16. On or about September 10, 2014, Person A gave Davis a check in the
amount of $2,500.00, payable to Person B’s not-for-profit company, written on Person
A’s Independent Bank of Texas account xxxxl273.

l7. On or about October 20, 2014, Person A gave Davis a check in the amount
of $2,500.00, payable to Person B’s not-for-profit company, written on Person A’s
Amegy Bank account xxxxxx8967.

18. On or about November 7, 2014, Person A gave Davis a check in the
amount of $9,000.00, payable to Person B’s not-for-profit company, written on Person
A’s Sovereign Bank account xxxx0497.

l9. On or about November 18, 2014, Person A gave Davis a check in the
amount of $6,000.00, payable to Person B’s not-for-profit company, written on Person
A’s Sovereign Bank account xxxx0497.

20. On or about January 8, 2015, Person A gave Davis a check in the amount
of $3,500.00, payable to Person B’s not-for-profit company, written on Person A’s
Amegy Bank account xxxxxx8967.

21. On or about January 22, 2015, Person A gave Davis a check in the amount
of $1,500.00, payable to Person B’s not-for-profit company, written on Person A’s
Amegy Bank account xxxxxx8967.

22. On or about February 2, 2015, during a meeting of the Housing Committee,

Information - Page 5 of 8

 

Case 3:19-cr-OOO83-S Document 6 Filed 02/27/19 Page 6 of 8 Page|D 20

Davis, as the Chair of the Housing Committee, voted to support moving Person A’s
project forward to the City Council, so that the Council could decide whether to provide
government-backed funding and support tax-exempt bonds and tax credits to Person A’s
proj ect. At that time, the tax credit application for Person A’s project was in direct
competition with that of a competing proj ect. Davis’ recommendation included support
for City of Dallas funding of 8168,000.00 and a DHFC development loan funding of
$2,520,000.00 for Person A’s project. Person A was present at the meeting.

23. On or about February 25, 2015, Davis moved the City Council to authorize
the DHPC to make a development loan to Person A’s company in an amount not to
exceed $2,520,000.00 for Person A’s proj ect, as an integral part of Person A’s TDHCA’s
9% tax credit application. Davis, along with those City Council members present, voted
to adopt the resolution.

24. On or about March 6, 2015, Person A gave Davis a check in the amount of
$2,000.00, payable to Person B’s not-for-profit company, written on Person A’S
Independent Bank of Texas account xxxx1273.

25. On each occasion wherein Person A gave Davis a check, Davis would give
the check to Person B who would then either deposit it into an account held by Person B,
or cash it. Generally, Person B would then give some or all of the proceeds to Davis.

26. On or about March 19, 2015, Davis filed her 2014 Annual Financial

Disclosure Report with the City of Dallas and did not disclose the payments she received

Information - Page 6 of 8

 

Case 3:19-cr-OOO83-S Document 6 Filed 02/27/19 Page 7 of 8 Page|D 21

from Person A in 2014.

27. On or about April 13, 2015, at approximately 4:16 p.m., Person A told
Davis: “So, I know you wanted the rest of the cash. I have a - probably half of it. l
know I have over another thousand bucks or we could do it tomorrow, so - .” Davis
responded: “Well, it’s up to you We can wait until tomorrow if you want to.”

28. On or about April 23, 2015 , at approximately 9:24 a.m., Davis told Person
A that she questioned a City of Dallas housing official (Official X) about the status of
Person A’s project for 9% TDHCA funds which was tied in points with another
competing proj ect. Davis told Person A that she told Official X to connect Person A with
a non-profit so that his project would get another point in the scoring system, thereby
surpassing the score of the other competing proj ect. Person A told Davis that he would
be “disappointed” if his project did not get on TDHCA’s list of projects “they are
seriously considering.” Person A told Davis that he wanted her, and possibly another
City Council Member (Council Member Y), to lobby for his project before the TDHCA.
Davis agreed to lobby the proj ect, in her official capacity, before the TDCHA in Austin,
Texas.

29. On or about May 18, 2015, Person A went to his bank, accompanied by
Davis, withdrew $5,000.00 cash from his Independent Bank of Texas account xxxxl620,
and gave it to Davis.

30. On or about June 5 , 2015 , at approximately 12:16 p.m., Person A withdrew

Information - Page 7 of 8

 

Case 3:19-cr-OOO83-S Document 6 Filed 02/27/19 Page 8 of 8 Page|D 22

$4,000.00 cash from his Sovereign Bank account xxxx0497 and gave Davis
approximately $3,000.00 cash.

31. On or about June 13, 2015, Person A met with Davis and gave her
approximately $3,000.00 in cash.

A11 in violation er 18 U.s.C. § 371 (18 U.s.C. § 666(3)(1)(13)).

ERIN NEALY COX
UNITED STATES ATTORNEY

Mc~/-.K w va
MARCUS BUsCH
Assistant United States Attomey
Texas Bar No. 03493300
ANDREW O. WIRMANI
Assistant United States Attorney
Texas Bar No. 24052287
1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Tel: 214.659.8600
Fax: 214.659.8809

Information - Page 8 of 8

